Cite as 2015 Ark. 168

                   SUPREME COURT OF ARKANSAS
                                          No.   CV-14-588

                                                     Opinion Delivered April 16, 2015

                                                     PRO SE APPEAL FROM THE HOT
RODRIQUEZ NELSON                                     SPRING COUNTY CIRCUIT COURT
                                 APPELLANT           [NO. 30CV-14-1]
V.                                                   HONORABLE EDDY R. EASLEY,
                                                     JUDGE
STATE OF ARKANSAS
                                   APPELLEE          AFFIRMED.


                                          PER CURIAM

       In 2011, appellant Rodriquez Nelson entered a plea of nolo contendere to aggravated

residential burglary, domestic battering in the first degree, false imprisonment in the first degree,

and terroristic threatening. An aggregate sentence of 600 months’ imprisonment was imposed.

       In 2014, appellant, who is incarcerated at a unit of the Arkansas Department of

Correction located in Hot Spring County, filed a pro se petition for writ of habeas corpus in the

Hot Spring County Circuit Court.1 In the petition, he alleged that the judgment-and-

commitment order entered in his criminal case was illegal on its face because it was necessary

to prove the elements of first-degree battery and first-degree false imprisonment in order to

prove the elements of aggravated residential burglary. He argued that, as he should have been

convicted of only aggravated residential burglary, the convictions for the other two offenses

should be vacated. The circuit court held that appellant had not stated a basis for the writ to

issue and denied the petition. Appellant brings this appeal.



       1
           As of the date of this opinion, appellant remains incarcerated in Hot Spring County.
                                      Cite as 2015 Ark. 168

       In his brief, appellant repeats the allegation raised in the habeas petition pertaining to the

overlap of the elements required to prove the offenses of which he was convicted. The

argument is essentially that it was a violation of the provisions against double jeopardy to convict

him of any crime other than aggravated residential burglary.

       A circuit court’s denial of habeas relief will not be reversed unless the court’s findings are

clearly erroneous. Sanders v. Straughn, 2014 Ark. 312, 439 S.W.3d 1 (per curiam). A finding is

clearly erroneous when, although there is evidence to support it, the appellate court, after

reviewing the entire evidence, is left with the definite and firm conviction that a mistake has

been committed. Bryant v. Hobbs, 2014 Ark. 287 (per curiam).

       With respect to appellant’s double-jeopardy claim, some claims of double jeopardy are

cognizable in a habeas proceeding. Quezada v. Hobbs, 2014 Ark. 396, 441 S.W.3d 910 (per

curiam). Detention for an illegal period of time is precisely what a writ of habeas corpus is

designed to correct. Id. But, when a double-jeopardy claim does not establish that, on the face

of the judgment-and-commitment order, there was an illegal sentence imposed, the claim does

not implicate the jurisdiction of the court to hear the case, and the claim is not one cognizable

in a habeas proceeding. See id.; see also Burgie v. Hobbs, 2013 Ark. 360 (per curiam). Appellant did

not establish that the judgment-and-commitment order in his case was facially invalid.

       The elements of first-degree domestic battering and first-degree false imprisonment are

not the same as the elements required to prove aggravated residential burglary. Arkansas Code

Annotated section 5-1-110(b) (Supp. 2011) provides that an offense is a lesser-included offense

of another offense if the offense (1) is established by proof of the same or less than all of the



                                                 2
                                      Cite as 2015 Ark. 168

elements required to establish the commission of the offense charged; (2) consists of an attempt

to commit the offense charged or to commit an offense otherwise included within the offense

charged; or (3) differs from the offense charged only in the respect that a less serious injury or

risk of injury to the same person, property, or public interest or a lesser kind of culpable mental

state suffices to establish the offense’s commission. See Townsell v. State, 2014 Ark. 227 (per

curiam); McHaney v. Hobbs, 2012 Ark. 361 (per curiam).

       Arkansas Code Annotated section 5-9-204(a) (Supp. 2009) provides that a person

commits aggravated residential burglary if he or she commits residential burglary, as defined in

Arkansas Code Annotated section 5-39-201 (Supp. 2009), of a residential occupiable structure

occupied by any person, and he or she (1) is armed with a deadly weapon or represents by word

or conduct that he or she is armed with a deadly weapon; or (2) inflicts or attempts to inflict

death or serious physical injury upon another person. See Tucker v. State, 2011 Ark. 144, 381
S.W.3d 1. The offense of aggravated residential burglary is complete upon the satisfaction of

those elements. We have held that a defendant may be convicted of the burglary for entering

the home and the subsequent offense he commits after the entry. Kinsey v. State, 290 Ark. 4, 716
S.W.2d 188 (1986) (holding, under prior law, that aggravated robbery is not a lesser-included

offense of burglary, and a defendant can be convicted of both without violating the provisions

against double jeopardy); see also Sherman v. State, 2014 Ark. 474, ___ S.W.3d ___ (per curiam)

(Defendant was legally found guilty of having committed burglary by entering the home to

commit theft and legally found guilty of robbery by subsequently using force against the

homeowner.).



                                                3
                                       Cite as 2015 Ark. 168

       A person commits domestic battering in the first degree if

       (1) with the purpose of causing serious physical injury to a family or household member,
       the person causes serious physical injury to a family or household member by means of
       a deadly weapon;
       (2) with the purpose of seriously and permanently disfiguring a family or household
       member or of destroying, amputating, or permanently disabling a member or organ of
       a family or household member’s body, the person causes such an injury to a family or
       household member;
       (3) the person causes serious physical injury to a family or household member under
       circumstances manifesting extreme indifference to the value of human life;
       (4) the person knowingly causes serious physical injury to a family or household member
       he or she knows to be sixty years of age or older or twelve years of age or younger; or
       (5) the person
               (A) commits any act of domestic battering as defined by certain statutes; and
               (B) for conduct that occurred within the ten years preceding the commission of
               the current offense, the person has on two previous occasions been convicted of
               any act of battery against a family or household member as defined by the laws
               of this state or by the equivalent laws of any other state or foreign jurisdiction.

Ark. Code Ann. § 5-26-303 (Supp. 2009).

       A person commits the offense of false imprisonment in the first degree if, without

consent and without lawful authority, the person knowingly restrains another person so as to

interfere substantially with the other person’s liberty in a manner that exposes the other person

to a substantial risk of serious physical injury. Ark. Code Ann. § 5-11-103(Supp. 2006).

       As the elements of aggravated residential burglary, first-degree domestic battering, and

first-degree false imprisonment require proof of different elements, appellant did not show that

the judgment-and-commitment order in his case was illegal on its face. The allegation also did

not call into question the trial court’s jurisdiction.2

       Affirmed.
       Rodriquez Nelson, pro se appellant.
       Dustin McDaniel, Att’y Gen., by: Rebecca Kane, Ass’t Att’y Gen., for appellee.

       2
        To the degree that appellant was attempting to reach the issue of whether the evidence
was sufficient to sustain his convictions, it is well settled that the question of the sufficiency of
the evidence is not cognizable in a habeas proceeding. Craig v. Hobbs, 2012 Ark. 218 (per
curiam).

                                                  4